          Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 1 of 43



                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA



ALEXIS MULLEN,                                     Civil Action No.

  1119 Day Street
  Philadelphia, PA 19125,                          CLASS ACTION COMPLAINT

LAURA ANGELO,
                                                     JURY TRIAL DEMANDED
 4807 Pennington Court
 Wilmington, DE 19808,

 and

JEFFREY BAUMANN,

 1648 Bridgewater Drive,
 Lake Mary, FL, 32746

on behalf of themselves and all others similarly
situated,

  Plaintiffs,

v.

WAWA, INC.,

  260 W. Baltimore Pike
  Wawa, Pennsylvania 19063

     Defendant.
            Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 2 of 43



       Plaintiffs Alexis Mullen, Laura Angelo, and Jeffrey Baumann (“Plaintiffs”), individually

and on behalf of a class of all those similarly situated (the “Class” or “Class Members”), upon

personal knowledge of the facts pertaining to Plaintiffs and on information and belief as to all

other matters, and upon the investigation conducted by Plaintiffs’ counsel, file this civil action

against defendant Wawa, Inc. (“Wawa”), and alleges as follows:

                                  SUMMARY OF THE CASE

       1.       On December 19, 2019, Wawa revealed that it had discovered malicious software

(“malware”) on Wawa payment processing servers. According to Wawa, “[t]his malware

affected customer payment card information used at potentially all Wawa locations beginning at

different points in time after March 4, 2019 and until it was contained” on December 12, 2019.

       2.       Plaintiffs bring this class action on behalf of a nationwide class (the “Class”)

against Wawa because of its failure to protect the confidential information of millions of its

customers—including credit and debit card numbers, expiration dates, and cardholder names on

payment cards (collectively, “Financial Information”). Wawa’s wrongful disclosure has harmed

Plaintiffs and the Class.

                                 JURISDICTION AND VENUE

       3.       This Court has subject matter jurisdiction pursuant to the Class Action Fairness

Act of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action in which the matter in

controversy exceeds the sum of $5,000,000, there are more than 100 proposed Class Members,

and minimal diversity exists as Defendant is a citizen of a state different from that of at least one

Class Member.

       4.       This Court has personal jurisdiction over Wawa because it is headquartered in this

district, registered and regularly conducts business in Pennsylvania, and has sufficient minimum
            Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 3 of 43



contacts in Pennsylvania such that Wawa intentionally avails itself of this Court’s jurisdiction by

conducting operations here and contracting with companies in this District.

       5.       Venue is proper in this District pursuant to 28 U.S.C. § 1391, because a

substantial part of the events or omissions giving rise to the conduct alleged herein occurred in,

were directed to, and/or emanated from this District. Venue is additionally proper because Wawa

transacts business and may be found in this District.

                                             PARTIES

       6.     Plaintiff Alexis Mullen is an individual residing in Philadelphia, Pennsylvania, who

has been a customer of Wawa, and whose Financial Information, on information and belief, was

compromised in the Data Breach described herein.

       7.     Plaintiff Laura Angelo is an individual residing in Wilmington, Delaware, who has

been a customer of Wawa, and whose Financial Information, on information and belief, was

compromised in the Data Breach described herein

       8.     Plaintiff Jeffrey Baumann is an individual residing in Lake Mary, Florida, who has

been a customer of Wawa, and whose Financial Information, on information and belief, was

compromised in the Data Breach described herein.

       9.     Defendant Wawa, Inc. (“Wawa”) is a privately owned New Jersey corporation with

its principal place of business in Wawa, Pennsylvania.

                                  FACTUAL BACKGROUND

       10.      Wawa owns and operates more than 850 convenience retail stores in

Pennsylvania, New Jersey, Delaware, Maryland, Virginia, Florida, and Washington, D.C. Wawa

is the largest convenience store chain in Greater Philadelphia, and it is also the third-largest

retailer of food in Greater Philadelphia.




                                                  2
          Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 4 of 43



       11.     According to Wawa, “at different points in time after March 4, 2019, malware

began running on in-store payment processing systems at potentially all Wawa locations.” The

malware “was present on most store systems by approximately April 22, 2019.” But Wawa did

not discover the malware for over nine months after it initially infected Wawa’s systems, and did

not disclose the Data Breach for over a week after that.

       12.     Wawa believes “this malware no longer poses a risk to customers using payment

cards at Wawa.” However, that assessment does not account for the possibility that Wawa

customers whose data has been improperly accessed have been or will be victimized by fraud

and/or identity theft resulting from the Data Breach.

       13.     Wawa had obligations, arising from promises made to its customers like Plaintiffs

and other Class Members, and based on industry standards, to keep the Financial Information

confidential and to protect it from unauthorized disclosures. Class Members provided their

Financial Information to Wawa with the understanding that Wawa and any business partners to

whom Wawa disclosed the Financial Information would comply with their obligations to keep

such information confidential and secure from unauthorized disclosures.

       14.     Wawa claims it “is fully committed to data security.” It further claims to “use

security techniques on” its websites, “and through or in connection with our mobile apps or other

software- and Internet-enabled programs and services sponsored by Wawa (the ‘Sites’) to help

protect against the loss, misuse or alteration of information collected from [its customers] at the

Sites.” As Wawa puts it when customers “access [their] account information or transmit

personally identifiable data to the Sites, that information is stored on servers that the Sites have

attempted to secure from unauthorized access or intrusion. ‘Secure Socket Layer’ software

encrypts personal information [its customers] transmit to the Sites.”




                                                  3
            Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 5 of 43



          15.      However, Secure Socket Layer (“SSL”) encryption protects information only in

the course of its transmission, and not upon its storage on Wawa systems. Wawa has disclosed

no further detail about its efforts to secure its customers’ data prior to the Data Breach.

          16.      Wawa’s security failure demonstrate that it failed to honor its duties and promises

by not:

                a. maintaining an adequate data security system to reduce the risk of data breaches

                   and cyber-attacks;

                b. adequately monitoring its system to identify the data breaches and cyber-attacks;

                   and

                c. adequately protecting Plaintiffs’ and the Class’s Financial Information.

          17.      Plaintiffs and other Class Members have been injured by the disclosure of their

Financial Information in the Data Breach.

          18.      Wawa’s data security obligations and promises were particularly important given

the substantial increase in data breaches, which were widely known to the public and to anyone

in Wawa’s industry.

          19.      The United States Government Accountability Office noted in a June 2007 report

on Data Breaches (“GAO Report”) that identity thieves use identifying data such as Social

Security Numbers to open financial accounts, receive government benefits and incur charges and

credit in a person’s name.1 As the GAO Report states, this type of identity theft is the most

harmful because it often takes some time for the victim to become aware of the theft, and the

theft can impact the victim’s credit rating adversely.


   1
     See U.S. Gov’t Accountability Off., GAO-07-737, Personal Information: Data Breaches
Are Frequent, but Evidence of Resulting Identity Theft is Limited; However, the Full Extent Is
Unknown (2007).


                                                    4
            Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 6 of 43



         20.      In addition, the GAO Report states that victims of identity theft will face

“substantial costs and inconveniences repairing damage to their credit records” and their “good

name.”2

         21.       Identity theft victims frequently are required to spend many hours and large

amounts of money repairing the impact to their credit. Identity thieves use stolen personal

information for a variety of crimes, including credit card fraud, phone or utilities fraud, and/or

bank/finance fraud.

         22.       There may be a time lag between when Financial Information is stolen and when

it is used. According to the GAO Report:

                  [L]aw enforcement officials told us that in some cases, stolen data
                  may be held for up to a year or more before being used to commit
                  identity theft. Further, once stolen data have been sold or posted on
                  the Web, fraudulent use of that information may continue for years.
                  As a result, studies that attempt to measure the harm resulting from
                  data breaches cannot necessarily rule out all future harm.3
         23.       With access to an individual’s Financial Information, criminals can do more than

just empty a victim’s bank account—they can also commit all manner of fraud, including

obtaining a driver’s license or official identification card in the victim’s name but with the thief’s

picture. In addition, identity thieves may obtain a job, rent a house, or receive medical services in

the victim’s name. Identity thieves may even give the victim’s personal information to police

during an arrest, resulting in an arrest warrant being issued in the victim’s name.4




   2
       Id., at 2, 9.
   3
       Id., at 29 (emphasis added).
   4
      See Warning Signs of Identity Theft, Federal Trade Commissions,
https://www.identitytheft.gov/Warning-Signs-of-Identity-Theft (last accessed July 29, 2019).


                                                    5
          Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 7 of 43



        24.        Financial Information is such a valuable commodity to identity thieves that once

the information has been compromised, criminals often trade the information on the “cyber

black-market” for years. As a result of recent large-scale data breaches, identity thieves and

cyber-criminals have openly posted stolen credit card numbers, and other Financial Information

directly on various Internet websites making the information publicly available.

        25.        Indeed, data breaches and identity theft have a crippling effect on individuals and

detrimentally impact the entire economy as a whole. Financial databases are especially valuable

to identity thieves.

                                       CLASS ALLEGATIONS

        26.        Pursuant to Federal Rules of Civil Procedure 23(b)(2) and (b)(3), Plaintiffs bring

this case as a class action on behalf of a Class defined as follows:

                   All persons in the United States whose Financial Information was
                   maintained on the servers of Wawa that were compromised as a
                   result of the breach announced by Wawa on December 19, 2019.
        27.        The Class is so numerous that joinder of all members is impracticable. On

information and belief, the Class has several million members. Moreover, the disposition of the

claims of the Class in a single action will provide substantial benefits to all parties and the Court.

        28.        There are numerous questions of law and fact common to Plaintiffs and Class

Members. These common questions of law and fact include, but are not limited to, the following:

              d. Whether Wawa’s data security systems prior to the Data Breach complied with all

                   applicable legal requirements;

              e.   Whether Wawa’s data security systems prior to the Data Breach met industry

                   standards;

              f.   Whether Plaintiffs’ and other Class members’ Financial Information was

                   compromised in the Data Breach; and


                                                    6
          Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 8 of 43



             g.   Whether Plaintiffs and other Class members are entitled to damages as a result of

                  Wawa’s conduct.

       29.        Plaintiffs’ claims are typical of the claims of the Class’s claims. Plaintiffs suffered

the same injury as Class Members – i.e. upon information and belief, Plaintiffs’ Financial

Information was compromised in the Data Breach.

       30.        Plaintiffs will fairly and adequately protect the interests of the Class. Plaintiffs

have retained competent and capable attorneys with significant experience in complex and class

action litigation, including data breach class actions. Plaintiffs and their counsel are committed to

prosecuting this action vigorously on behalf of the Class and have the financial resources to do

so. Neither Plaintiffs nor their counsel have interests that are contrary to or that conflict with

those of the proposed Class.

       31.        Wawa has engaged in a common course of conduct toward Plaintiffs and other

Class Members. The common issues arising from this conduct that affect Plaintiffs and Class

Members predominate over any individual issues. Adjudication of these common issues in a

single action has important and desirable advantages of judicial economy.

       32.        A class action is the superior method for the fair and efficient adjudication of this

controversy. Class Members’ interests in individually controlling the prosecution of separate

actions are low given the magnitude, burden, and expense of individual prosecutions against

large corporations such as Wawa. It is desirable to concentrate this litigation in this forum to

avoid burdening the courts with individual lawsuits. Individualized litigation presents a potential

for inconsistent or contradictory judgments, and also increases the delay and expense to all

parties and the court system presented by the legal and factual issues of this case. By contrast,

the class action procedure here will have no management difficulties. Wawa’s records and the




                                                     7
          Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 9 of 43



records available publicly will easily identify the Class Members. The same common documents

and testimony will be used to prove Plaintiffs’ claims.

       33.      A class action is appropriate under Fed. R. Civ. P. 23(b)(2) because Wawa has

acted or refused to act on grounds that apply generally to Class Members, so that final injunctive

relief or corresponding declaratory relief is appropriate as to all Class Members.

                                          FIRST COUNT
                                            Negligence

       34.     Plaintiffs reallege and incorporate by reference all preceding factual allegations.

       35.     Wawa required Plaintiffs and Class Members to submit non-public Financial

Information to pay for goods and services via the Sites.

       36.     By collecting and storing this data, and sharing it and using it for commercial

gain, Wawa had a duty of care to use reasonable means to secure and safeguard this Financial

Information, to prevent disclosure of the information, and to guard the information from theft.

       37.     Wawa’s duty included a responsibility to implement a process by which it could

detect a breach of its security systems in a reasonably expeditious period of time and give prompt

notice to those affected in the case of a data breach.

       38.      Wawa also owed a duty of care to Plaintiffs and members of the Class to provide

security consistent with industry standards and the other requirements discussed herein, and to

ensure that its systems and networks and the personnel responsible for them adequately protected

their customers’ Financial Information.

       39.     Only Wawa was in a position to ensure that its systems were sufficient to protect

against the harm to Plaintiffs and the members of the Class from a data breach.

       40.     Wawa breached its duty by failing to use reasonable measures to protect

Plaintiffs’ and Class Members’ Financial Information.



                                                  8
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 10 of 43



       41.      The specific negligent acts and omissions committed by Wawa include, but are

not limited to, the following:

             h. failing to adopt, implement, and maintain adequate security measures to safeguard

                Plaintiffs’ and Class Members’ Financial Information;

             i. failing to adequately monitor the security of its networks and systems;

             j. allowing unauthorized access to Plaintiffs’ and Class Members’ Financial

                Information; and

             k. failing to recognize in a timely manner that Plaintiffs’ and other Class Members’

                Financial Information had been compromised.

       42.      It was foreseeable that Wawa’s failure to use reasonable measures to protect and

monitor the security of Financial Information would result in injury to Plaintiffs and other Class

Members. Further, the breach of security, unauthorized access, and resulting injury to Plaintiffs

and the members of the Class were reasonably foreseeable.

       43.      It was therefore foreseeable that the failure to adequately safeguard Financial

Information would result in one or more of the following injuries to Plaintiffs and the members

of the proposed Class: ongoing, imminent, certainly impending threat of identity theft crimes,

fraud, and abuse, resulting in monetary loss and economic harm; actual identity theft crimes,

fraud, and abuse, resulting in monetary loss and economic harm; loss of the confidentiality of the

stolen confidential data; the illegal sale of the compromised data on the deep web black market;

expenses and/or time spent on credit monitoring and identity theft insurance; time spent

scrutinizing bank statements, credit card statements, and credit reports; expenses and/or time

spent initiating fraud alerts; decreased credit scores and ratings; lost work time; and other

economic and non-economic harm.




                                                  9
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 11 of 43



        44.     Accordingly, Plaintiffs, individually and on behalf of all those similarly situated,

seek an order declaring that Wawa’s conduct constitutes negligence and awarding damages in an

amount to be determined at trial.

                                        SECOND COUNT
                                        Negligence Per Se

        45.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if fully

set forth herein.

        46.     Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, prohibits “unfair

. . . practices in or affecting commerce” including, as interpreted and enforced by the Federal

Trade Commission (“FTC”), the unfair act or practice by companies such as Wawa of failing to

use reasonable measures to protect Financial Information. Various FTC publications and orders

also form the basis of Wawa’s duty.

        47.     Wawa violated Section 5 of the FTC Act (and similar state statutes) by failing to

use reasonable measures to protect Financial Information and not complying with industry

standards.

        48.     Wawa’s violation of Section 5 of the FTC Act (and similar state statutes)

constitutes negligence per se.

        49.     Class members are consumers within the class of persons Section 5 of the FTC

Act (and similar state statutes) was intended to protect.

        50.     Moreover, the harm that has occurred is the type of harm the FTC Act (and

similar state statutes) was intended to guard against. Indeed, the FTC has pursued over fifty

enforcement actions against businesses which, as a result of their failure to employ reasonable

data security measures and avoid unfair and deceptive practices, caused the same harm suffered

by Plaintiffs and the Class.



                                                 10
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 12 of 43



        51.     As a direct and proximate result of Wawa’s negligence, Plaintiffs and Class

Members have been injured and are entitled to damages, including compensatory, punitive, and

nominal damages, in an amount to be proven at trial.

                                        THIRD COUNT
                                   Breach of Implied Contract

        52.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if fully

set forth herein.

        53.     When Plaintiffs and Class Members paid money and provided their Financial

Information to Wawa in exchange for goods or services, they entered into implied contracts with

Wawa pursuant to which Wawa agreed to safeguard and protect such information and to timely

and accurately notify them if their data had been breached and compromised.

        54.     Wawa solicited and invited prospective customers to provide their Financial

Information as part of its regular business practices. These individuals accepted Wawa’s offers

and provided their Financial Information to Wawa. In entering into such implied contracts,

Plaintiffs and the Class assumed that Wawa’s data security practices and policies were

reasonable and consistent with industry standards, and that Wawa would use part of the funds

received from Plaintiffs and the Class to pay for adequate and reasonable data security practices.

        55.     Plaintiffs and the Class would not have provided and entrusted their Financial

Information to Wawa in the absence of the implied contract between them and Wawa to keep the

information secure.

        56.     Plaintiffs and the Class fully performed their obligations under the implied

contracts with Wawa.




                                                 11
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 13 of 43



        57.     Wawa breached its implied contracts with Plaintiffs and the Class by failing to

safeguard and protect their Financial Information and by failing to provide timely and accurate

notice that their personal information was compromised as a result of a data breach.

        58.     As a direct and proximate result of Wawa’s breaches of their implied contracts,

Plaintiffs and the Class sustained actual losses and damages as described herein.

                                    FOURTH COUNT
              District Of Columbia Consumer Security Breach Notification Act,
                               D.C. Code §§ 28-3851, et seq.

        59.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if fully

set forth herein.

        60.     Wawa is a business that owns or licenses computerized data that includes

“personal information,” as defined by D.C. Code § 28-3852(a).

        61.     Plaintiffs and Class Members’ Financial Information includes “personal

information” as defined by D.C. Code § 28-3851(3).

        62.     Wawa is required to accurately notify Plaintiffs and Class Members if it becomes

aware of a breach of its data security system in the most expedient time possible and without

unreasonable delay under D.C. Code § 28-3852(a).

        63.     Because Wawa was aware of a breach of its security system, Wawa had an

obligation to disclose the data breach in a timely and accurate fashion as mandated by D.C. Code

§ 28-3852(a).

        64.     By failing to disclose the Data Breach in a timely and accurate manner, Wawa

violated D.C. Code § 28-3852(a).

        65.     As a direct and proximate result of Wawa’s violations of D.C. Code § 28-3852(a),

Plaintiffs and Class Members suffered damages, as described above.




                                                 12
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 14 of 43



        66.      Plaintiffs and Class Members seek relief under D.C. Code § 28-3853(a), including

actual damages.

                                  FIFTH COUNT
 District Of Columbia Consumer Protection Procedures Act, D.C. Code §§ 28-3904, et seq.

        67.      Plaintiffs reallege and incorporate by reference all preceding paragraphs as if fully

set forth herein.

        68.      Wawa is a “person” as defined by D.C. Code § 28-3901(a)(1).

        69.      Wawa is a “merchant” as defined by D.C. Code § 28-3901(a)(3).

        70.      Plaintiffs and Class Members are “consumers” who purchased or received goods

or services for personal, household, or family purposes, as defined by D.C. Code § 28-3901.

        71.      Wawa advertised, offered, or sold goods or services in the District of Columbia

and engaged in trade or commerce directly or indirectly affecting the people of the District of

Columbia.

        72.      Wawa engaged in unfair, unlawful, and deceptive trade practices,

misrepresentations, and the concealment, suppression, and omission of material facts with

respect to the sale and advertisement of goods and services in violation of D.C. Code § 28-3904,

including:

              a. Representing that goods or services have characteristics that they do not have;

              b. Representing that goods or services are of a particular standard, quality, grade,

                 style, or model, when they are of another;

              c. Misrepresenting a material fact that has a tendency to mislead;

              d. Failing to state a material fact where the failure is misleading;

              e. Advertising or offering goods or services without the intent to sell them as

                 advertised or offered; and



                                                   13
 Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 15 of 43



      f. Representing that the subject of a transaction has been supplied in accordance

         with a previous representation when it has not.

73.      Wawa’s unfair, unlawful, and deceptive trade practices include:

      a. Failing to implement and maintain reasonable security and privacy measures to

         protect Plaintiffs’ and Class Members’ Financial Information, which was a direct

         and proximate cause of the Data Breach;

      b. Failing to identify foreseeable security and privacy risks, remediate identified

         security and privacy risks, and adequately improve security and privacy measures

         following previous cybersecurity incidents, which was a direct and proximate

         cause of the Data Breach;

      c. Failing to comply with common law and statutory duties pertaining to the security

         and privacy of Plaintiffs’ and Class Members’ Financial Information, including

         duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

         cause of the Data Breach;

      d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs’

         and Class Members’ Financial Information, including by implementing and

         maintaining reasonable security measures;

      e. Misrepresenting that it would comply with common law and statutory duties

         pertaining to the security and privacy of Plaintiffs’ and Class Members’ Financial

         Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

      f. Omitting, suppressing, and concealing the material fact that it did not reasonably

         or adequately secure Plaintiffs’ and Class Members’ Financial Information; and




                                          14
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 16 of 43



             g. Omitting, suppressing, and concealing the material fact that it did not comply with

                common law and statutory duties pertaining to the security and privacy of

                Plaintiffs’ and Class Members’ Financial Information, including duties imposed

                by the FTC Act, 15 U.S.C. § 45.

       74.      Wawa’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Wawa’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       75.      Wawa intended to mislead Plaintiffs and Class Members and induce them to rely

on its misrepresentations and omissions.

       76.      The above unfair and deceptive practices and acts by Wawa were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and

Class Members that they could not reasonably avoid; this substantial injury outweighed any

benefits to consumers or to competition.

       77.      Wawa acted intentionally, knowingly, and maliciously to violate the District of

Columbia’s Consumer Protection Procedures Act, and recklessly disregarded Plaintiffs’ and

Class Members’ rights.

       78.      As a direct and proximate result of Wawa’s unfair, unlawful, and deceptive trade

practices, Plaintiffs and Class Members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Wawa as they would not have paid Wawa for goods and

services or would have paid less for such goods and services but for Wawa’s violations alleged

herein; losses from fraud and identity theft; costs for credit monitoring and identity protection

services; time and expenses related to monitoring their financial accounts for fraudulent activity;




                                                  15
             Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 17 of 43



time and money spent cancelling and replacing passports; loss of value of their Financial

Information; and an increased, imminent risk of fraud and identity theft.

        79.      Plaintiffs and Class Members seek all monetary and non-monetary relief allowed

by law, including actual damages, restitution, injunctive relief, punitive damages, attorneys’ fees

and costs, the greater of treble damages or $1,500 per violation, and any other relief that the

Court deems proper.

                                          SIXTH COUNT
                    Violation of the Florida Deceptive and Unfair Trade Practices Act,
                                  § 501.201 et seq., Fla. Stat. (“FDUTPA”)

        80.      Plaintiffs reallege and incorporate by reference all preceding paragraphs as if fully

set forth herein.

        81.      Plaintiffs are “consumers” who purchased goods from Wawa. See § 501.203(7),

Fla. Stat.

        82.      The FDUTPA prohibits “unfair methods of competition, unconscionable acts or

practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce.” §

501.204, Fla. Stat.

        83.      Wawa, by failing to inform consumers (including Plaintiffs and Class Members)

of its unsecure, non-compliant, and otherwise insufficient data and information security

practices, advertised, sold, serviced, and otherwise induced those consumers to purchase goods

and services from Wawa.

        84.      Wawa knew or should have known that its computer systems and data security

practices were inadequate to safeguard Plaintiffs’ and Class Members’ Financial Information,

and that the risk of a data breach was highly likely.




                                                  16
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 18 of 43



        85.     Wawa should have disclosed this information regarding its computer systems and

data security practices because Wawa was in a superior position to know the facts related to its

defective data security.

        86.     Florida law requires notification of data breaches upon identification. Wawa

identified the Data Breach no later than July 19, 2019, but only notified consumers on July 29,

2019, and therefore left those consumers at risk for the period in between discovery and

notification.

        87.     Wawa’s failures constitute false and misleading representations, which have the

capacity, tendency, and effect of deceiving or misleading consumers (including Plaintiffs and

Class Members) regarding the security of its network and aggregation of Financial Information.

        88.     The representations upon which consumers (including Plaintiffs and Class

Members) relied were material representations (e.g., as to Wawa’s adequate protection of

Financial Information), and consumers (including Plaintiffs and Class Members) relied on those

representations to their detriment.

        89.     Wawa employed these false representations to promote the sale of a consumer

good or service, which Plaintiffs and Class Members purchased.

        90.     As a direct and proximate result of Wawa’s unconscionable, unfair, and deceptive

acts or practices, Plaintiffs and Class Members have suffered and will continue to suffer injury

and/or harm, including, but not limited to, anxiety, emotional distress, loss of privacy, and

damages as prescribed by § 501.211(2), Fla. Stat., including attorneys’ fees.




                                                17
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 19 of 43



                                    SEVENTH COUNT
          Violation of the Pennsylvania Unfair Trade Practices And Consumer Protection
                           Law, 73 Pa. Cons. Stat. §§ 201-2 & 201-3, et seq.

        91.      Plaintiffs reallege and incorporate by reference all preceding paragraphs as if fully

set forth herein.

        92.      Wawa is a “person”, as defined by 73 Pa. Cons. Stat. § 201-2(2).

        93.      Plaintiffs and Class Members purchased goods and services in “trade” and

“commerce,” as defined by 73 Pa. Cons. Stat. § 201-2(3), primarily for personal, family, and/or

household purposes.

        94.      Wawa engaged in unfair methods of competition and unfair or deceptive acts or

practices in the conduct of its trade and commerce in violation of 73 Pa. Cons. Stat. Ann. § 201-

3, including:

              a. Representing that its goods and services have characteristics, uses, benefits, and

                 qualities that they do not have (73 Pa. Stat. Ann. § 201-2(4)(v));

              b. Representing that its goods and services are of a particular standard or quality if

                 they are another (73 Pa. Stat. Ann. § 201-2(4)(vii)); and

              c. Advertising its goods and services with intent not to sell them as advertised (73

                 Pa. Stat. Ann. § 201-2(4)(ix)).

        95.      Wawa’s unfair or deceptive acts and practices include:

              a. Failing to implement and maintain reasonable security and privacy measures to

                 protect Plaintiffs’ and Class Members’ Financial Information, which was a direct

                 and proximate cause of the Data Breach;

              b. Failing to identify foreseeable security and privacy risks, remediate identified

                 security and privacy risks, and adequately improve security and privacy measures




                                                   18
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 20 of 43



                following previous cybersecurity incidents, which was a direct and proximate

                cause of the Data Breach;

             c. Failing to comply with common law and statutory duties pertaining to the security

                and privacy of Plaintiffs’ and Class Members’ Personal Information, including

                duties imposed by the FTC Act, 15 U.S.C. § 45;

             d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs’

                and Class Members’ Personal Information, including by implementing and

                maintaining reasonable security measures and ensuring their vendors and business

                associates maintained reasonable security measures;

             e. Misrepresenting that it would comply with common law and statutory duties

                pertaining to the security and privacy of Plaintiffs’ and Class Members’ Personal

                Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

             f. Omitting, suppressing, and concealing the material fact that it did not reasonably

                or adequately secure Plaintiffs’ and Class Members’ Financial Information or

                ensure its vendors and business associates reasonably or adequately secured such

                information; and

             g. Omitting, suppressing, and concealing the material fact that it did not comply with

                common law and statutory duties pertaining to the security and privacy of

                Plaintiffs’ and Class Members’ Financial Information, including duties imposed

                by the FTC Act, 15 U.S.C. § 45.

       96.      Wawa’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of its data security and ability to protect the

confidentiality of consumers’ Financial Information.




                                                  19
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 21 of 43



       97.     Wawa intended to mislead Plaintiffs and Class Members and induce them to rely

on its misrepresentations and omissions.

       98.     Had Wawa disclosed to Plaintiffs and Class Members that its data systems were

not secure and, thus, vulnerable to attack, Wawa would have been forced to use vendors and

business associates with reasonable data security measures and comply with the law. Instead,

Wawa received, maintained, and compiled Plaintiffs’ and Class Members’ Financial Information

as part of the services it provided without advising Plaintiffs and Class Members that its data

security practices were insufficient to maintain the safety and confidentiality of Plaintiffs’ and

Class Members’ Personal Information. Accordingly, Plaintiffs and Class Members acted

reasonably in relying on Wawa’s misrepresentations and omissions, the truth of which they could

not have discovered.

       99.     Wawa acted intentionally, knowingly, and maliciously to violate Pennsylvania

Unfair Trade Practices and Consumer Protection Law, and recklessly disregarded Plaintiffs’ and

Class Members’ rights.

       100.    As a direct and proximate result of Wawa’s unfair methods of competition and

unfair or deceptive acts or practices and Plaintiffs’ and Class Members’ reliance on them,

Plaintiffs and Class Members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages; losses from fraud and

identity theft; costs for credit monitoring and identity protection services; time and expenses

related to monitoring their financial accounts for fraudulent activity; loss of value of their

Financial Information; and an increased, imminent risk of fraud and identity theft.

       101.    Plaintiffs and Class Members seek all monetary and non-monetary relief allowed

by law, including actual damages or statutory damages of $100 (whichever is greater), treble




                                                 20
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 22 of 43



damages, restitution, attorneys’ fees and costs, and any additional relief the Court deems

necessary or proper.

                                       EIGHTH COUNT
               Violation of the New Jersey Consumer Fraud Act, N.J.S.A. § 56:8-1, et seq.

        102.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if fully

set forth herein.

        103.     The New Jersey Consumer Fraud Act (the “NJCFA”), N.J.S.A. § 56:8-1, et seq.,

prohibits the act, use or employment by any person of any unconscionable commercial practice,

deception, fraud, false pretense, false promise, misrepresentation, or the knowing, concealment,

suppression or omission, in connection with the sale or advertisement of any merchandise. The

NJCFA applies whether or not any person has in fact been misled, deceived or damaged thereby.

N.J.S.A.§ 56:8-2.

        104.     Plaintiffs, Wawa, and Class Members are “persons” within the meaning of

N.J.S.A. § 56:8-1(d).

        105.     Wawa sells “merchandise,” as defined by N.J.S.A. § 56:8-1, by offering

convenience store goods and services to the public.

        106.     Wawa, operating in New Jersey, engaged in unconscionable and deceptive acts

and practices, misrepresentation, and the concealment, suppression, and omission of material

facts with respect to the sale and advertisement of convenience store goods and services in

violation of N.J.S.A. § 56:8-2, including but not limited to the following:

            a. Misrepresenting material facts, pertaining to the sale of convenience store goods

                 and services, to Plaintiffs and Class Members by representing that it would

                 maintain adequate data security practices and procedures to safeguard Plaintiffs’




                                                  21
Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 23 of 43



    and Class Members’ Financial Information from unauthorized disclosure, release,

    data breaches, and theft;

 b. Misrepresenting material facts, pertaining to the sale of convenience store goods

    and services, to Plaintiffs and Class Members by representing that it did and

    would comply with the requirements of relevant federal and state laws pertaining

    to the privacy and security of Plaintiffs’ and Class Members’ Financial

    Information;

 c. Knowingly omitting, suppressing, and concealing the material fact of the

    inadequacy of the privacy and security protections for Plaintiffs’ and Class

    Members’ Financial Information with the intent that Plaintiffs and Class Members

    rely on the omission, suppression, and concealment;

 d. Engaging in unconscionable and deceptive acts and practices with respect to the

    sale of convenience store goods and services by failing to adequately monitor and

    audit the data security systems of its vendors and business associates and failing

    to maintain the privacy and security of Plaintiffs and Class Members in violation

    of duties imposed by and public policies reflected in the FTC Act;

 e. Engaging in unconscionable and deceptive acts and practices by failing to

    disclose the Data Breach to Plaintiffs and Class Members in a timely and accurate

    manner in violation of N.J.S.A. § 56:8-163;

 f. Advertising Wawa’s goods and services with the intent not to sell it as advertised

    – i.e., with worse data security than advertised; and




                                     22
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 24 of 43



           g. Representing on its website that it is “is fully committed to data security” when,

               in fact, Wawa failed to safeguard customers’ information by relying on deficient

               data security protection.

       107.    The above unlawful and deceptive acts and practices by Wawa were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to consumers that

the consumers could not reasonably avoid. This substantial injury outweighed any benefits to

consumers or to competition.

       108.    Wawa knew or should have known that its data security practices were inadequate

to safeguard Plaintiffs’ and Class Members’ Financial Information and that the risk of a data

breach was highly likely. Wawa’s actions in engaging in the above-listed unfair practices and

deceptive acts were negligent, knowing and willful, and/or wanton and reckless with respect to

the rights of Plaintiffs and Class Members.

       109.    Plaintiffs and Class Members reasonably expected that Wawa would protect their

Financial Information and reasonably expected that Wawa would provide truthful statements on

its website and privacy policies, and that it would be safe to provide Wawa with their

information. These representations and affirmations of fact made by Wawa, and the facts it

concealed or failed to disclose, are material facts that were likely to deceive reasonable

consumers, and that reasonable consumers would, and did, rely upon in deciding whether or not

to provide their information to Wawa. Wawa, moreover, intended for consumers, including

Plaintiffs and Class Members, to rely on these material facts.

       110.    As a direct and proximate result of Wawa’s unconscionable and deceptive acts

and practices, Plaintiffs and Class Members suffered an ascertainable loss in moneys or property,




                                                 23
           Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 25 of 43



real or personal, as described above, including the loss of their legally protected interest in the

confidentiality and privacy of their Financial Information.

          111.   Plaintiffs and Class Members seek relief under N.J.S.A. § 56:8-19, including but

not limited to, injunctive relief, other equitable relief, actual damages, treble damages, and

attorneys’ fees and costs.

                                       NINTH COUNT
          Violation of the New Jersey Customer Security Breach Disclosure Act, N.J.S.A. §§
                                          56:8-163, et seq.

          112.   Plaintiffs reallege and incorporate by reference all preceding paragraphs as if fully

set forth herein.

          113.   Wawa is a business that conducts business in New Jersey under N.J.S.A. § 56:8-

163(a).

          114.   Plaintiffs’ and Class Members’ Financial Information includes personal

information covered under N.J.S.A. §§ 56:8-163, et seq.

          115.   Under N.J.S.A. § 56:8-163(a), “[a]ny business that conducts business in New

Jersey. . . shall disclose any breach of security of [] computerized records following discovery or

notification of the breach to any customer who is a resident of New Jersey whose personal

information was, or is reasonably believed to have been, accessed by an unauthorized person.”

          116.   Because Wawa discovered a breach of its security system involving the Financial

Information of Plaintiffs and Class Members, in which such Financial Information was, or is

reasonably believed to have been, acquired by an unauthorized person, and the Financial

Information was not secured, Wawa had an obligation to disclose the Data Breach in a timely

and accurate fashion as mandated under N.J.S.A. §§ 56:8-163, et seq.




                                                  24
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 26 of 43



        117.    By failing to disclose the Data Breach in a timely and accurate manner, Wawa

violated N.J.S.A. § 56:8-163(a).

        118.    As a direct and proximate result of Wawa’s violations of N.J.S.A. § 56:8-163(a),

Plaintiffs and Class Members suffered the damages described above.

        119.    Plaintiffs and Class Members seek relief under N.J.S.A. § 56:8-19, including

treble damages, attorneys’ fees and costs, and injunctive relief.

                                    TENTH COUNT
        Violation of the Delaware Computer Security Breach Act, 6 Del. Code Ann. §§ 12B-
                                          102, et seq.

        120.    Plaintiffs reallege and incorporate by reference all preceding paragraphs as if fully

set forth herein.

        121.    Wawa is a business that owns or licenses computerized data that includes

Personal Information as defined by 6 Del. Code Ann. § 12B-102(a).

        122.    Plaintiffs’ and Class Members’ Financial Information includes Personal

Information as defined by 6 Del. Code Ann. § 12B-101(4).

        123.    Wawa is required to accurately notify Plaintiffs and Class Members if Wawa

becomes aware of a breach of its data security systems which is reasonably likely to result in the

misuse of a Delaware resident’s Personal Information, in the most expedient time possible and

without unreasonable delay under 6 Del. Code Ann. § 12B-102(a).

        124.    Because Wawa was aware of a breach of its security system which involved the

Personal Information of Plaintiffs and Class Members which is reasonably likely to result in

misuse of Delaware residents’ Personal Information, Wawa had an obligation to disclose the data

breach in a timely and accurate fashion as mandated by 6 Del. Code Ann. § 12B-102(a).




                                                 25
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 27 of 43



        125.     By failing to disclose the Data Breach in a timely and accurate manner, Wawa

violated 6 Del. Code Ann. § 12B-102(a).

        126.     As a direct and proximate result of Wawa’s violations of 6 Del. Code Ann. § 12B-

102(a), Plaintiffs and Class Members suffered damages, as described above.

        127.     Plaintiffs and Class Members seek relief under 6 Del. Code Ann. § 12B-104,

including actual damages and equitable relief.

                                      ELEVENTH COUNT
               Violation of the Delaware Consumer Fraud Act, 6 Del. Code §§ 2513, et seq.

        128.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if fully

set forth herein.

        129.     Wawa is a “person” that is involved in the “sale” of “merchandise,” as defined by

6 Del. Code § 2511(7), (8), and (6).

        130.     Wawa advertised, offered, or sold goods or services in Delaware and engaged in

trade or commerce directly or indirectly affecting the people of Delaware.

        131.     Wawa used and employed deception, fraud, false pretense, false promise,

misrepresentation, and the concealment, suppression, and omission of material facts with intent

that others rely upon such concealment, suppression and omission, in connection with the sale

and advertisement of merchandise, in violation of 6 Del. Code § 2513(a), including:

            a. Failing to implement and maintain reasonable security and privacy measures to

                 protect Plaintiffs’ and Class Members’ Financial Information, which was a direct

                 and proximate cause of the Data Breach;

            b. Failing to identify foreseeable security and privacy risks and remediate identified

                 security and privacy risks, which was a direct and proximate cause of the Data

                 Breach;



                                                  26
Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 28 of 43



 c. Failing to comply with common law and statutory duties pertaining to the security

    and privacy of Plaintiffs and Class Members’ Financial Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, and Delaware’s data security

    statute, 6 Del. Code § 12B-100, which was a direct and proximate cause of the

    Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs

    and Class Members’ Financial Information, including by implementing and

    maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties

    pertaining to the security and privacy of Plaintiffs’ and Class Members’ Financial

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and

    Delaware’s data security statute, 6 Del. Code § 12B-100;

 f. Omitting, suppressing, and concealing the material fact that it did not reasonably

    or adequately secure Plaintiffs’ and Class Members’ Financial Information or

    ensure its vendors and business associates reasonably or adequately secured such

    information; and

 g. Omitting, suppressing, and concealing the material fact that it did not comply with

    common law and statutory duties pertaining to the security and privacy of

    Plaintiffs’ and Class Members’ Financial Information, including duties imposed

    by the FTC Act, 15 U.S.C. § 45, and Delaware’s data security statute, 6 Del. Code

    § 12B-100.




                                     27
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 29 of 43



       132.    Wawa’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of its data security and ability to protect the

confidentiality of consumers’ Financial Information.

       133.    Wawa acted intentionally, knowingly, and maliciously to violate Delaware’s

Consumer Fraud Act, and recklessly disregarded Plaintiffs’ and Class Members’ rights.

       134.    Had Wawa disclosed to Plaintiffs and Class Members that its data systems were

not secure and, thus, vulnerable to attack, Wawa would have been forced to use vendors and

business associates with reasonable data security measures and comply with the law. Instead,

Wawa received, maintained, and compiled Plaintiffs’ and Class Members’ Financial Information

as part of the services it provided without advising Plaintiffs and Class Members that its data

security practices were insufficient to maintain the safety and confidentiality of Plaintiffs’ and

Class Members’ Financial Information. Accordingly, Plaintiffs and Class Members acted

reasonably in relying on Wawa’s misrepresentations and omissions, the truth of which they could

not have discovered.

       135.    Wawa’s unlawful trade practices were gross, oppressive, and aggravated, and

Wawa breached the trust of Plaintiffs and Class Members.

       136.    As a direct and proximate result of Wawa’s unlawful acts and practices, Plaintiffs

and Class Members have suffered and will continue to suffer injury, ascertainable losses of

money or property, and monetary and non-monetary damages, including losses from fraud and

identity theft; costs for credit monitoring and identity protection services; time and expenses

related to monitoring their financial accounts for fraudulent activity; loss of value of their

Financial Information; and an increased, imminent risk of fraud and identity theft.




                                                 28
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 30 of 43



        137.    Plaintiffs and Class Members seek all monetary and non-monetary relief allowed

by law, including damages under 6 Del. Code § 2525 for injury resulting from the direct and

natural consequences of Wawa’s unlawful conduct; restitution; injunctive relief; and reasonable

attorneys’ fees and costs.

                                   TWELFTH COUNT
         Violation of the Maryland Consumer Protection Act, Md. Code Ann. Com. Law §
                                        13-101, et seq.

        138.    Plaintiffs reallege and incorporate by reference all preceding paragraphs as if fully

set forth herein.

        139.    Wawa is a person as defined by Md. Code, Com Law § 13-101(h).

        140.    Wawa’s conduct as alleged herein related to “sales,” “offers for sale,” or

“bailment” as defined by Md. Code, Com. Law § 13-101(i) and § 13-303.

        141.    Class Members are “consumers” as defined by Md. Code, Com. Law § 13-101(c).

        142.    Wawa advertises, offers, or sell “consumer goods” or “consumer services” as

defined by Md. Code, Com. Law § 13-101(d).

        143.    Wawa advertised, offered, or sold goods or services in Maryland and engaged in

trade or commerce directly or indirectly affecting the people of Maryland.

        144.    Wawa engaged in unfair and deceptive trade practices, in violation of Md. Code,

Com. Law § 13-301, including:

            a. False or misleading oral or written representations that have the capacity,

                tendency, or effect of deceiving or misleading consumers, Md. Code, Com. Law §

                13-301(1);

            b. Representing that consumer goods or services have a characteristic that they do

                not have, Md. Code, Com. Law § 13-301(2)(i);;




                                                 29
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 31 of 43



           c. Representing that consumer goods or services are of a particular standard, quality,

              or grade that they are not, Md. Code, Com. Law § 13-301(2)(iv);

           d. Failing to state a material fact where the failure deceives or tends to deceive, Md.

              Code, Com. Law § 13-301(3);

           e. Advertising or offering consumer goods or services without intent to sell, lease, or

              rent them as advertised or offered, Md. Code, Com. Law § 13-301(5);

           f. Deception, fraud, false pretense, false premise, misrepresentation, or knowing

              concealment, suppression, or omission of any material fact with the intent that a

              consumer rely on the same in connection with the promotion or sale of consumer

              goods or services or the subsequent performance with respect to an agreement,

              sale lease or rental, Md. Code, Com. Law § 13-301(9).

       145.   Wawa engaged in these unfair and deceptive trade practices in connection with

offering for sale or selling consumer goods or services in violation of Md. Code, Com Law § 13-

303, including:

           a. Failing to implement and maintain reasonable security and privacy measures to

              protect Plaintiffs’ and Class Members’ Financial Information, which was a direct

              and proximate cause of the Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified

              security and privacy risks, which was a direct and proximate cause of the Data

              Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security

              and privacy of Plaintiffs’ and Class Members’ Financial Information, including

              duties imposed by the FTC Act, 15 U.S.C. § 45, and the Maryland Personal




                                                30
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 32 of 43



                Information Protection Act, Md. Code, Com. Law § 14-3503, which was a direct

                and proximate cause of the Data Breach;

             d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs’

                and Class Members’ Financial Information, including by implementing and

                maintaining reasonable security measures;

             e. Misrepresenting that it would comply with common law and statutory duties

                pertaining to the security and privacy of Plaintiffs’ and Class Members’ Financial

                Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and the

                Maryland Personal Information Protection Act, Md. Code, Com. Law § 14-3503;

             f. Omitting, suppressing, and concealing the material fact that it did not reasonably

                or adequately secure Plaintiffs’ and Class Members’ Financial Information; and

             g. Omitting, suppressing, and concealing the material fact that it did not comply with

                common law and statutory duties pertaining to the security and privacy of

                Plaintiffs’ and Class Members’ Financial Information, including duties imposed

                by the FTC Act, 15 U.S.C. § 45, and the Maryland Personal Information

                Protection Act, Md. Code, Com. Law § 14-3503.

       146.     Wawa’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Wawa’s data security and ability to protect

the confidentiality of consumers’ Financial Information. Wawa’s misrepresentations and

omissions would have been important to a significant number of consumers in making financial

decisions.

       147.     Wawa intended to mislead Plaintiffs and Class Members and induce them to rely

on its misrepresentations and omissions.




                                                 31
          Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 33 of 43



         148.   Had Wawa disclosed to Plaintiffs and Class Members that its data systems were

not secure and, thus, vulnerable to attack, Wawa would have been forced to adopt reasonable

data security measures and comply with the law. Instead, Wawa received, maintained, and

compiled Plaintiffs’ and Class Members’ Financial Information as part of the services Wawa

provided without advising Plaintiffs and Class Members that its data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and Class Members’ Financial

Information. Accordingly, Plaintiffs and the Class Members acted reasonably in relying on

Wawa’s misrepresentations and omissions, the truth of which they could not have discovered.

         149.   Wawa acted intentionally, knowingly, and maliciously to violate Maryland’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Class Members’ rights.

         150.   As a direct and proximate result of Wawa’s unfair and deceptive acts and

practices, Plaintiffs and Class Members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and

money spent cancelling and replacing passports; loss of value of their Financial Information; and

an increased, imminent risk of fraud and identity theft.

         151.   Plaintiffs and Class Members seek all monetary and non-monetary relief allowed

by law, including damages, restitution, disgorgement, injunctive relief, and attorneys’ fees and

costs.




                                                 32
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 34 of 43



                                 THIRTEENTH COUNT
         Violation of the Maryland Personal Information Protection Act, Md. Comm. Code
                                        §§ 14-3501, et seq.

        152.    Plaintiffs reallege and incorporate by reference all preceding paragraphs as if fully

set forth herein.

        153.    Under Md. Comm. Code § 14-3503(a), “[t]o protect Personal Information from

unauthorized access, use, modification, or disclosure, a business that owns or licenses Personal

Information of an individual residing in the State shall implement and maintain reasonable

security procedures and practices that are appropriate to the nature of Personal Information

owned or licensed and the nature and size of the business and its operations.”

        154.    Wawa is a business that owns or licenses computerized data that includes

Personal Information as defined by Md. Comm. Code §§ 14-3501(b)(1) and (2).

        155.    Plaintiffs and Class Members are “individuals” and “customers” as defined and

covered by Md. Comm. Code §§ 14-3502(a) and 14-3503.

        156.    Plaintiffs’ and Class Members’ Financial Information includes Personal

Information as defined by Md. Comm. Code § 14-3501(d).

        157.    Wawa did not maintain reasonable security procedures and practices appropriate

to the nature of the Personal Information owned or licensed and the nature and size of its

business and operations in violation of Md. Comm. Code § 14-3503.

        158.    The Data Breach was a “breach of the security of a system” as defined by Md.

Comm. Code § 14-3504(1).

        159.    Under Md. Comm. Code § 14-3504(b)(1), “[a] business that owns or licenses

computerized data that includes Personal Information of an individual residing in the State, when

it discovers or is notified of a breach of the security system, shall conduct in good faith a




                                                 33
          Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 35 of 43



reasonable and prompt investigation to determine the likelihood that Personal Information of the

individual has been or will be misused as a result of the breach.”

         160.   Under Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2), “[i]f, after the

investigation is concluded, the business determines that misuse of the individual’s Personal

Information has occurred or is reasonably likely to occur as a result of a breach of the security

system, the business shall notify the individual of the breach” and that notification “shall be

given as soon as reasonably practical after the business discovers or is notified of the breach of a

security system.”

         161.   Because Wawa discovered a security breach and had notice of a security breach,

Wawa had an obligation to disclose the Data Breach in a timely and accurate fashion as

mandated by Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).

         162.   By failing to disclose the Data Breach in a timely and accurate manner, Wawa

violated Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).

         163.   As a direct and proximate result of Wawa’s violations of Md. Comm. Code §§ 14-

3504(b)(2) and 14-3504(c)(2), Plaintiffs and Class Members suffered damages, as described

above.

         164.   Pursuant to Md. Comm. Code § 14-3508, Wawa’s violations of Md. Comm. Code

§§ 14-3504(b)(2) and 14-3504(c)(2) are unfair or deceptive trade practices within the meaning of

the Maryland Consumer Protection Act, 13 Md. Comm. Code §§ 13-101 et seq. and subject to

the enforcement and penalty provisions contained within the Maryland Consumer Protection Act.

         165.   Plaintiffs and Class Members seek relief under Md. Comm. Code §13-408,

including actual damages and attorney’s fees.




                                                 34
         Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 36 of 43



                                  FOURTEENTH COUNT
         Violation of the Virginia Personal Information Breach Notification Act, Va. Code.
                                     Ann. §§ 18.2-186.6, et seq.

        166.    Plaintiffs reallege and incorporate by reference all preceding paragraphs as if fully

set forth herein.

        167.    Wawa is required to accurately notify Plaintiffs and Class Members following

discovery or notification of a breach of its data security system if unencrypted or unredacted

Financial Information was or is reasonably believed to have been accessed and acquired by an

unauthorized person who will, or it is reasonably believed who will, engage in identify theft or

another fraud, without unreasonable delay under Va. Code Ann. § 18.2-186.6(B).

        168.    Wawa is each an entity that owns or licenses computerized data that includes

Personal Information as defined by Va. Code Ann. § 18.2-186.6(B).

        169.    Plaintiffs’ and Class Members’ Financial Information includes Personal

Information as defined by Va. Code Ann. § 18.2-186.6(A).

        170.    Because Wawa discovered a breach of its security system involving the Financial

Information of Plaintiffs and Class Members that Wawa stored, in which unencrypted or

unredacted Personal Information was or is reasonably believed to have been accessed and

acquired by an unauthorized person, who will, or it is reasonably believed who will, engage in

identify theft or another fraud, Wawa had an obligation to disclose the Data Breach in a timely

and accurate fashion as mandated by Va. Code Ann. § 18.2-186.6(B).

        171.    By failing to disclose the Data Breach in a timely and accurate manner, Wawa

violated Va. Code Ann. § 18.2-186.6(B).

        172.    As a direct and proximate result of Wawa’s violations of Va. Code Ann. § 18.2-

186.6(B), Plaintiffs and Class Members suffered damages, as described above.




                                                 35
            Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 37 of 43



       173.     Plaintiffs and Class Members seek relief under Va. Code Ann. § 18.2-186.6(I),

including actual damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs and Class Members demand judgment as follows:

       A.       That the Court certify this action as a class action, proper and maintainable

pursuant to Rule 23 of the Federal Rules of Civil Procedure; declare that Plaintiffs are proper

class representatives; and appoint Plaintiffs’ Counsel as Class Counsel;

       B.       That the Court grant permanent injunctive relief to prohibit Wawa from

continuing to engage in the unlawful acts, omissions, and practices described herein;

       C.       That the Court award Plaintiffs and Class Members compensatory, consequential,

and general damages in an amount to be determined at trial;

       D.       That the Court order disgorgement and restitution of all earnings, profits,

compensation, and benefits received by Wawa as a result of its unlawful acts, omissions, and

practices;

       E.       That the Court award statutory damages, trebled, and punitive or exemplary

damages, to the extent permitted by law;

       F.       That Plaintiffs be granted the declaratory relief sought herein;

       G.       That the Court award to Plaintiffs the costs and disbursements of the action, along

with reasonable attorneys’ fees, costs, and expenses;

       H.       That the Court award pre- and post-judgment interest at the maximum legal rate;

and

       I.       That the Court grant all such other relief as it deems just and proper.




                                                 36
Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 38 of 43
                                     Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 39 of 43
     IJS44 (Rev 02119)            .0 tJ U-~~,                                           CIVIL COVER SHEET                                                J9                    607 A
    .' The JS 44~vil cover slfelft andthe mformat1on contained herem nerther replace nor supplement the filmg and service of pleadm~ or other papers as reqm~ by law, except as
       provided b   cal rules of court Tins form, approved by the Jud1c1al Conference of the Umted States m September 1974, 1s reqmred for the use of the Clerk of Court for the
       purpose o 1mtiatmg the c1vd docket sheet /SEE INSTRUCTIONS ON NEXT PAGF OF THIS FORM)


      ~l,~s lrun\ITT~ngelo, and Jeffrey Baumann, on behalf of
                                                                                                                           DEFENDANTS
      themselves and all others similarly situated (addresses on attactirnent)                                           Wawa, lnc260           W. Baltimore Pike, Wawa, PA 19063

               (b)     County ofRes1dence ofF1rst LJSted Plamtrlf              P~i~adelph!a, PA                            County of Residence of First LJSted Defendant                 Delaware, PA
                                           (EXCEPT IN US PLAINTIFF CASES)                                                                            (IN US. PLATNTIFf CASES ONLY)
                                                                                                                           NOT&        IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                       1llli TRACT OF LAND INVOLVED

            (c) Attorneys (E!rm Name Address. and Telephone Number)                                                            Attorneys (If Known)
          Bart D. Cohen (PA 57600), Nussbaum Law Group, PC.
          1211 Avenue of the Americas, 40th Floor
          New York, NY 10036-8718, (917) 438-9102

      II. BASIS OF JURISDICTION (Placea,1 "X" tnOneBoxOnlyj
      :'.J I         US Government
                       Plamtlff


      0 2 U S Government
            Defendant
                                               cl 3 Federal Question




                                                                /cote Citizenship of Parties m Item Ill)
                                                                                                                  Qtuen of Tots State


                                                                                                                  Citizen of Another State
                                                                                                                                              G
                                                                                                              III. CITIZENSHIP OF PRINCIPAL PARTIES(Placean "X"mOneBoxfi~Pl
                                                                                                                       (For D1versrtyroses Only)
                                                                                                                                               PTF



                                                                                                                                                  ~2
                                                                                                                                                             DEF
                                                                                                                                                             :'.J


                                                                                                                                                             :'.J 2
                                                                                                                                                                                          and One Box/or Defend.

                                                                                                                                                                       Incorporated or Pnnapal Place
                                                                                                                                                                         of Bnsmess In llus State

                                                                                                                                                                       Incorporated and Pnoctpal Place
                                                                                                                                                                          of Busmess Jo Another State
                                                                                                                                                                                                          PTF
                                                                                                                                                                                                            cl 4


                                                                                                                                                                                                            n 5
                                                                                                                                                                                                                     DEF
                                                                                                                                                                                                                     M, 4

                                                                                                                                                                                                                         n 5


                                                                                                                                                  03         n          Foretgn Nation                      o   6        n   6

      IV. NATURE OF SUIT (Placean "X" tnOneBoxOnly)                                                                                                           Chck here for Nature of Suit Code n,.,,cnnt1on,;,
      I                 CONTRACT                                              TORTS                                 FORFEITURE/PENALTY                         BANKRUPTCY                  OTHER STATIJTES                       I
      0 II Olnsunmce                                J"EllSONAL JNJL'RY             J"ERSONAL INJURY               n 625 Drug Related SetzUre             cl 422 Appeal 2s use 158         n 375 False Clauns Act
      :'.'l 120Manne                          n 31 o Auplane                     0 365 Pernooal lnJWY ·                 of Property 21 USC 881           0 423 Withdrawal                 n 376 Qm Tam (31 USC
      CJ 130 Miller Act                       0 315 Airplane Prodllct                  Product Liability          cl 6900tber                                   28USC 157                         3729(a))
      CJ 140 Negotiable Instrument                   Liabtltty                   n 367 Health Care/                                                                                       0 400 State Reapporttomnent
      0 I ;o Recovery of Overpayment          0 320 Assault, Ltbel &                   Pharmaceubcal                                                          PROPE1< v RIGfITS           0 410 Antitrust
               & Enforcement of Judgment             Slander                           Pomona! lnJmy                                                     :'.J 820 Copynghts               0 430 Banks and Banlong
      0 151 Medicare Act                      CJ 330 Federal llinployers'              Product Ltabtltty                                                 n 830Patent                      0 450 Commerce




                                                                               e-m~n
      0 152 Recovery of Defanlted                    Ltabiltty                   0 368 Asbestos Personal                                                 n 83 S Patent • Abbrevtaled      0 460 Deportatton
               Student Loans                  n 340Manne                                Injury Product                                                          New Drug Apphcanon        cl 470 Racketeer Influenced and
               (F.,rcludes Veterans)          a 34S Manne Product                       L1ab1l1ty                                                        0 840 Trademark                          Corrupt Organmmons
      cl 153 Recovery of Overpayment                  Liability                                                                  LABOR                      SOCIAL SE ., <M •             n 480 Consnmer Credit
               ofVeter.m 's Benefits          cl 350 Motor Velucle                         )tberFraud             n 710 Fan Lahm Standaros               0 861 HIA ( 1395ft)              '.J 485 Telephone Consumer
      0 I60 Stockholders' Swts
      0 190 Other Contract
      n 195 C'.ontract Product L1ab1l1ty
      CJ I 96 Franchise
                                              0 355 Motor Velucle
                                                     Product Liability
                                              cl 360 Other Personal
                                                     Injury
                                                                                 rt        J]llhmLending
                                                                                                Personal
                                                                                              perty Damage
                                                                                           '.roperty Damage
                                                                                                                           Act
                                                                                                                  cl 720 Labor/Management
                                                                                                                            Relations
                                                                                                                  0 740 Ratlway Labor Act
                                                                                                                                                         0 862 Black Lung (923)
                                                                                                                                                         0 86.3 DIWC/DIWW (405(g))
                                                                                                                                                         cl 864 SSID Tttle XVI
                                                                                                                                                         0 865 RSI (405(g))
                                                                                                                                                                                                  Protection Act
                                                                                                                                                                                          0 490 Cable/Sat TV
                                                                                                                                                                                          0 850 Secunt1es/Commodit1es/
                                                                                                                                                                                                 Exchange
                                              tJ362Persooalliuury-                        Product Liabdrty        0 751 Family and Medical                                                cl&90 Other Stamto,y Aclloos
                                                     Medical Malnracbce                                                    LeaveAct                                                       n 891 Agncultural Acts
      I          REAL PROPERTY                       CIVILRIGID"S                 PRISONER J"ETITIONS             cl 790 Other Labor Lttlgatlon             FEDERAL TAX SUITS             CJ893 F.nVUOD1Dental Matters
          cl 210 Land Condemnation            cl440 Other Civil Rights              Habeas Corpas:                :::J 791 £:mployee Re11rement          CJ 870 Taxes (US Plamtlff        cl895 Freedom oflnfonnatlon
          n  220 Foreclosure                  cl441 Voting                       :, 463 Alten Detamee                      Income Secunty Act                   or Defendant)                    Act
          0  210 Rent Lease & F.Jectment      0 442 Employment                     510 Motloos to Vacate
                                                                                 ('J                                                                     0 871 IRS · llurd Party          0 896 Arbilrallon
          0  240 Torts to Land                  44 3 Housmg/
                                              '.J                                      Sentence                                                                 26USC7609                 n 899 AdmunstratJve Procedure
          n  245 Iort Product L1ab1ltty             Accommodations               n 530 General                                                                                                  Act/Review or Appeal of
          cl 290 All Other Real Property      0 44 S Amer w/Disab1bt1es •        0 535 Death Penalty                      IMMIGRATION                                                           Agency Dec1sion
                                                     Employment                        Other:                     cl 462 Naturabzatmn Appltcal!on                                         a 950 Const11ut1cmahty of
                                              0 446 Amer w/D,sabibtles -         :'.'l 540 Mandamus & Other       n 465 Other lnurngratlon                                                       State Statutes
                                                     Other                       :::J 550 C,vtl Rtghts                   ActJons
                                              n 448 EducatJoo                    n 555 Pnson Condition
                                                                                 0 560 Qvil Detamee •
                                                                                          Condttlons of
               /                                                                          Confinement

    AORJGIN -~        Ongmal
                                        ·x·wa.,Bm_,
                                     ::, 2 Removed from               0    3    Remanded from                 cJ 4 Remstated or        :'.J 5 I ransferred from         ::, 6 Mult1d1stnct          ::, 8 Mult1d1strict
                      Proceedmg            State Court                          Appellate Court                    Reopened                   Another DJStnct                  L1t1gatmn-                 L1t1gatmn -
                                                                                                                                              (sp«tjyJ                         Transfer                   Direct File
                                                     Ctte the U S .. CIV'il Statute WJder wh1c'U'_on are f i h ~ 11ot citeftlrisl/icdo11ill Slllllltes 1111/ess l/iJwsltyJ
                                                     Class Action Fairness Act, 28 .SC § 1                     2(d)(2)
          VI. CAUSE OF ACTION                        Bnef descnpt1on of cause                                                                    •~
                                                     Injuries arising from a data breach that resulted ln the disclosure of defendant's customers' ancia nforrnation
          VII. REQUESTED IN                          QJ CHECK IF THIS IS A CUSS ACTION                               DEMANDS                                          CHECK YES only tf~tjlnaoded ml ompllltllt
               COMPLAINT:                               UNDER RULE 23, F RCv P                                                                                        JURY DEMAND:             M Yes        \nNo
          VIII. RELATED CASE(S)
                                                        (See   mstructtons)
                IF ANY                                                           JUOOE Joel         H      Slomsky                                          DOCKET NUMBER ~ - _ 1 9 - c ~
                                                                                                                          "'
                                                                                                                                        -·                                                                          •·

          DATE                                                                         SIGNATURE OF ATTORNEY OF RECORD                          ~                ~
          12/23/2019
          FOR OFFICE USE ONLY
                                                                                                                                       L(l,,,LL~
                   RECEIP'I #               AMOUNT                                        APPL YING lFP                                      JUDGE                             MAG JUDGE



•
                                                               DtC 23 20\9
        Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 40 of 43



                 Mullen v. Wawa, Inc. (E.D. Pa.) -Attachment to Civil Cover Sheet

Alexis Mullen
1119 Day Street
Philadelphia, PA 19 I 25

Laura Angelo
4807 Pennington Court
Wilmington, DE 19808

Jeffrey Baumann
1648 Bridgewater Drive
Lake Mary, FL 32746
                              Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 41 of 43
                                                                     UNITED STA TES DISTRICT COURT
                                                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                    DESIGNATION FORM
                           (to be used by counsel or pro se plaintiff to Indicate the category of the case for the purpose of assignment to the appropriate calendar)

    Address of Plaintiff: -               - - - - --- ---- -                              __S~~atta_<?h~e~t
                                                                                        - - . - - --- --·-·-
    Address of Defendant:                             Wawa, Inc., 260 W. Baltimore Pike, Wawa, PA 19063
                                                         0



    Place of Accident, Incident or Tran=s.::ac::;:tl:,:0::;:n,_:  ------==-- ----- -                             _W_a~a PA_ - - --
                                                                                                                                 I




    RELATED CAS. , IF ANY:
                               2: 19-cv-06032


          ls this case related to property included in an earlier numbered smt pending or WJ.
          previously termmated action m this court?

    2.    Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt
          pendmg or within one year prevtously termmated a(,tion in this court9

    3.    Does this case mvolve the validity or infringement of a patent already m suit or any earlier
          numbered case pendmg or withm one year previously terrmnated actmn ofth1s court?

    4     Is this case a second or successive habeast),
                                                     social security appeal, or pro se civil nghts                                                              N
          case filed by the same individual?

    I certify that, to my knowledge, the within cas                [!] is    O   is not related to any case now pendmg or within one year previously terminated acnon rn

    :::u12,2~i2algbove___                                                        _ /    J~ztgn~                                                           57606
                                                                                   Attorney-at-Law I Pro Se Platntt.ff                               Attorney ID If(;/appltcable)


    CIVIL: (Place a -Jin one category only)

    A.            Federal Question Cases:                                                             B.    Diversity Jllrisdiction Cases:

    •• 2.I.    Indemnity Contract, Marine Contract, and All Other Contracts
               FELA
                                                                                                     01
                                                                                                     ••     2.
                                                                                                                 Insurance Contract and Other Contracts
                                                                                                                 Airplane Personal Injury

    •• 4.3
               Jones Act-Personal Injury                                                                    3.   Assault, Defamation

                                                                                                      ••
               Antitrust                                                                                    4    Marine Personal lnJury

     B  !.
     •• 8.
               Patent
               Labor-Management Relations
                                                                                                            5.   Motor Vehicle Personal lnJlIIY
                                                                                                                 Other Personal lnJury (Please specify) _           . __   _   __    _




                                                                                                  ~:
           7   Civil Rights                                                                                      Products L1abihty
               Habeas Corpus                                                                                     Products Liability ·- Asbestos
               Secunties Act(s) Cases                                                                            All other Diversity Cases
    80 io.     Social Secunty Review Cases
           II. All other Federal Question Cases
                                                                                                                  (Please specify) --   l.ruurYJ.o orooertv relamd.f.Q data breach
                   (Please specify) ___ _



                                                                                       ARBITRATION CERTIFICATION
                                                             (The effect of this certtfication ts to remove the case from elig,btl1ty for arbitration)

     I-,~
        -                Bart o_. C~hen_ - ___, counsel of record or prose plamtiff. do hereby certify
         v'          rsuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of_ my knowledge and belief, the damages recoverable m this civil action ca5e
                   exceed the sum of$150,000.00 exclusive of mterest and costs

         D         Rehef other than monetary damages is sought


     DATE       12/23/2019 _                                                                                                                               57606
                                                                                    Attorney-at-Law I Pro Se Plaintiff                               Attorney ID # (if applicable)

     NOTE A tnal de novo will be a tnal by Jury only if there has been compliance with F RC.P 38

    C'.tv 609 (512018)



•                                  DEL 23 2Qli
 I
     l
                 Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 42 of 43

.,
                        Mullen v, Wawa,, Inc. (E.D. Pa.) -Attachment to Designation Form

         Alexis Mullen
         1119 Day Street
         Philadelphia, PA 19125

         Laura Angelo
         4807 Pennington Court
         Wilmington, DE 19808

         Jeffrey Baumann
         1648 Bridgewater Drive
         Lake Mary, FL 32746
I       Case 2:19-cv-06076-JHS Document 1 Filed 12/23/19 Page 43 of 43



                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                         CASE MANAGEMENT TRACK DESIGNATION FORM

           Alexis Mullen, et al.                                                CIVIL ACTION

                            V.

           Wawa, Inc.
                                                                      19 N0_6078
    In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
    plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
    filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
    side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
    designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
    the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
    to which that defendant believes the case should be assigned.

    SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

    (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

    (b) Social Security - Cases requesting review of a decision of the Secretary of Health
         and Human Services denying plaintiff Social Security Benefits.                                 ( )

    (c) Arbitration     Cases required to be designated for arbitration under Local Civil Rule 53.2.    ( )

    (d) Asbestos - Cases involving claims for personal mjury or property damage from
        exposure to asbestos.                                                                           ( )

    (e) Special Management·- Cases that do not fall into tracks (a) through (d) that are
        commonly referred to as complex and that need special or intense management by
        the court. (See reverse side of this form for a detailed explanation of special
        management cases.)

    (f) Standard Management·· Cases that do not fall into any one of the other tracks.



     December 23, 2019                 Bart D. Cohen                        Plaintiffs
    Date                                Attorney-at-law                     Attorney for

      (917) 438-9198                   (212) 753-0396                        bcohen@nussbaumpc.com

    Telephone                            FAXN"umber                         E-Mail Address



    (Civ. 660) 10/02
